Citation Nr: 0945510	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-28 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
(claimed as depression with stress).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1971 to August 
1991. He apparently was stationed in Vietnam from November 
1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD 
(claimed as depression with stress).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate. 38 U.S.C.A. § 5013A. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f). 

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  38 C.F.R. §38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If it is determined through military citation or 
other supportive evidence that a Veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the Veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f). 

Here, the service personnel records show that the Veteran was 
awarded the Republic of Vietnam Gallantry Cross with Palm 
Citation.  While the award is not in and of itself indicative 
that the Veteran himself engaged in combat, it does indicate 
that the Veteran could have engaged in combat with the enemy.  
See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
The Republic of Vietnam Gallantry Cross with Palm Citation 
was awarded by the Republic of Vietnam to units for valorous 
combat achievements.  Id. at 76, C7.5.2.4.  However, the 
narrative citation for the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation to which the Veteran is 
entitled is not of record.  Such a citation may provide 
evidence that the Veteran actually engaged in combat with the 
enemy or may confirm one of his alleged in-service stressors. 

The Board also observes that the Veteran has reported having 
numerous in-service stressors, including putting out fires on 
planes that crashed, and a fire caused when the ammunition 
dump was hit - instances in which the Veteran saw multiple 
burned bodies.  The Veteran also stated that within the one 
month of the Veteran's time he was stationed in Da Nang, the 
base took 159 rounds, had 49 soldiers wounded in action, and 
two soldiers killed in action.  Despite the Veteran's 
statements, the RO did not attempt to verify the Veteran's 
claims of combat stressors, nor did the RO attempt to verify 
the Veteran's in-stressors.  Additionally, a PTSD 
Questionnaire was never sent to the Veteran, requesting the 
information necessary for the RO to corroborate his alleged 
stressors.  

Therefore, the Veteran should be requested to provide any 
additional details necessary to corroborate his claims (i.e. 
approximate dates of the claimed fires, airplane crashes, 
and/or attacks), and the RO should then attempt to verify 
these claimed in-service stressors.  Specifically, the 
Veteran should provide the full names, dates (at least month 
and year), places, and units of assignment (battalion or 
company level).  
The RO should also conduct a search to obtain the narrative 
citation for the Republic of Vietnam Gallantry Cross with 
Palm regardless of whether the Veteran supplements with 
additional information.

In addition, the Board notes that the Veteran was scheduled 
for a VA psychiatric examination, but the Veteran failed to 
report for the examination.  However, a September 2009 
statement of VA Form 646 indicated that the Veteran never 
received notice of his examination appointment as the VA sent 
the letter to the wrong address.  Thus, if one or more of the 
Veteran's stressors are confirmed or it is established that 
the Veteran did engage in combat with the enemy, the RO 
should provide the Veteran with a VA examination to determine 
whether he currently has PTSD and whether it is related to a 
verified in-service stressor. 

As additional action by the RO may be fruitful in either 
obtaining the Veteran's service personnel records or 
documenting information that the records cannot be obtained, 
the Board determines that further development is warranted.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the Veteran 
with proper VCAA notice of the 
information and evidence necessary to 
establish service connection for PTSD, 
including; notice of what evidence, if 
any, the Veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
Veteran that he should provide any 
evidence in his possession that 
pertains to the claim.  

2.	Using the Veteran's unit assignment 
information and any other details 
provided in the stressor statements, 
the AMC/RO should contact the National 
Personnel Records Center (NPRC), the 
U.S. Army & Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency, and request the 
narrative citation for the Republic of 
Vietnam Gallantry Cross with Palm to 
which the Veteran is shown entitled, as 
reflected in his personnel records.  If 
the search efforts for the citation 
narrative are negative, documentation 
from that facility, to that effect, 
should be placed in the claims folder.

3.	If the AMC/RO determines that the 
preponderance of the evidence is 
against the Veteran's claim that he 
engaged in combat with the enemy, the 
AMC/RO should contact the Veteran and 
offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed 
stressors as well as inform him of the 
importance of providing as much detail 
as possible.  The Veteran should be 
asked to provide specific details of 
the claimed stressful events during 
service, such as the approximate dates 
to which the claimed stressors 
occurred,  the names of any casualties 
and identifying information concerning 
any other individuals involved in the 
events, including their ranks, units of 
assignments, or any other identifying 
details.

4.	With this information, the RO should 
review the file and prepare a summary 
of all the claimed stressors. If the 
Veteran has provided specific details 
of the claimed stressors, this summary, 
a copy of the Veteran's DD 214 and all 
associated service documents should be 
sent to the JSRRC, Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, or any 
other appropriate agency for 
verification of the alleged stressful 
events in service.  The JSRRC should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the Veteran's 
alleged stressors.  A search of unit 
and organizational histories should be 
consulted in an effort to verify 
attacks and casualties if deemed 
necessary. 

5.	If an in-service stressor or combat 
participation is verified, the Veteran 
should be afforded a psychiatric 
examination to determine the diagnosis 
of any and all psychiatric disorders 
which may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD 
sub scales.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must 
be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO. 

	If a psychiatric condition other than 
PTSD is 	diagnosed, the examiner 
should provide an opinion as 	to the 
likelihood such disorder had its onset in 
service 	or is otherwise related to 
service.

A clear rationale for all opinions 
should be provided and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance the Board.  The claims file 
must be made available to the examiner 
for review. 

6.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


